NO. 07-03-0459-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



DECEMBER 22, 2004



______________________________





STACIE MARIE BARRERA, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 242ND DISTRICT COURT OF HALE COUNTY;



NO. A13806-0008; HONORABLE ED SELF, JUDGE



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Appellant Stacie Marie Barrera appeals from a judgment revoking her community supervision and imposing sentence pursuant to conviction for credit card abuse.  We affirm.

In accordance with a plea bargain, appellant entered a plea of guilty to a charge of credit card abuse.  
See
 
Tex. Penal Code Ann.
 § 32.31 (Vernon 2003).  The trial court found that the evidence substantiated appellant’s guilt, accepted the guilty plea, found appellant guilty, and sentenced her to confinement for two years in a state jail facility and assessed a fine of $2,000.  The confinement portion of the sentence was suspended and appellant was placed on community supervision.

The appeal now before us arises from the State’s third motion to revoke appellant’s community supervision.  The first two motions to revoke resulted in findings that appellant violated conditions of her probation following her pleas of “true” to at least some of the allegations in the motions.  Appellant also pled “true” to certain violations alleged as the basis for the third motion.  The trial court again found that appellant violated terms of her probation.  Her community supervision was revoked, and she was ordered to serve the two-year confinement portion of her sentence.  

Appointed counsel for 
appellant has filed a Motion to Withdraw and a Brief in Support thereof.  In 
support of the motion to withdraw, counsel has certified that, in compliance with 
Anders v. California
, 386 U.S. 738, 744-745, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has been diligently reviewed and that, in the opinion of counsel, the record reflects no reversible error or grounds upon which a non-frivolous appeal can arguably be predicated.  Counsel thus concludes that the appeal is frivolous.  Counsel has discussed why, under the controlling authorities, there is no reversible error in the trial court proceedings or judgment. 
See
 
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).

Counsel has attached exhibits showing that a copy of the 
Anders
 brief and Motion to Withdraw have been forwarded to appellant, and that counsel has appropriately advised appellant of appellant’s right to review the record and file a 
pro se
 response to counsel’s motion and brief.  Appellant did not file a response. 

We have made an independent examination of the record to determine whether there are any arguable grounds for appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.  We agree that the appeal is frivolous.

Accordingly, counsel’s Motion to Withdraw is granted.  The judgment of the trial court is affirmed.

Phil Johnson

Chief Justice





Do not publish.